NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 DANNY R. BROWN,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2013-7062
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-1403.
                ______________________

                 Decided: June 7, 2013
                ______________________

   DANNY R. BROWN, of Chicago, Illinois, pro se.
     WILLIAM J. GRIMALDI, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and SCOTT D. AUSTIN, Assistant Director. Of counsel
on the brief were DAVID J. BARRANS, Deputy Assistant
2                         DANNY BROWN   v. SHINSEKI



General Counsel, United States Department of Veterans
Affairs, of Washington, DC.
                ______________________

    Before PROST, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
                       DECISION
     The Board of Veterans’ Appeals denied Daniel
Brown’s request to reopen a previously denied disability-
compensation claim based on a foot disorder, and it de-
nied a new claim for disability compensation based on a
skin condition related to his military service. The Court
of Appeals for Veterans Claims affirmed the Board’s
decision in both respects. The Veterans Court found that
Mr. Brown had sufficient notice of the kind of new and
material evidence that he would need to justify reopening
his claim but that he failed to submit such evidence. It
also found that his skin condition was not severe enough
to be compensable under the Department of Veterans
Affairs (VA) rating system. Brown v. Shinseki, No. 11-
1403, 2012 WL 3578169 (Vet. App. Aug. 20, 2012). We
affirm.
                     BACKGROUND
    Mr. Brown served on active duty in the United States
Marine Corps from July 1976 to April 1980. Medical
records from the period reflect in-service treatment for
foot pain and abrasions as well as for pseudofolliculitis
barbae, a skin condition that is associated with shaving
and is more common among black men than white men.
Brown, 2012 WL 3578169, at *1 n.1.
    In May 1986, Mr. Brown filed a claim for disability
benefits, asserting that he had a bilateral foot disorder
that was connected to his military service. That claim
was first denied in September 1986 by the VA’s Regional
 DANNY BROWN   v. SHINSEKI                             3



Office, and then again by the Board in April 1987. The
Board found that Mr. Brown suffered from the foot condi-
tion before his military service and that his service had
not aggravated the condition.
    Years later, Mr. Brown attempted to reopen his claim.
In a May 1999 decision, the Board denied his request
because there was no evidence to rebut the earlier finding
of a pre-military origin of his foot condition. Mr. Brown
again sought to reopen the claim in May 2002. The
Regional Office denied this second request in November
2002, finding that he had not submitted evidence about
the origin of his foot condition. Mr. Brown did not appeal
the denial, which became final.
     In April 2007, Mr. Brown again requested that the
VA reopen his claim. In order for a final Regional Office
decision to be reopened, a veteran must submit new and
material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).
The Regional Office sent Mr. Brown a letter informing
him that his initial claim was denied “because the condi-
tion existed prior to service and was not aggravated by
service” and describing what evidence he would need to
submit before the claim could be reopened. In August
2007, the Regional Office declined to reopen Mr. Brown’s
claim. He appealed to the Board.
    Mr. Brown filed a second claim in April 2009, assert-
ing that he had pseudofolliculitis barbae and that it
resulted from or was exacerbated by his military service.
A physical examination in June 2009 confirmed that he
had the skin condition. The examiner found, among other
things, that the condition was intermittent and non-
worsening, did not result in scarring or disfigurement,
had not required any of several serious medications, and
affected less than one percent of Mr. Brown’s exposed skin
and overall skin. In July 2009, the Regional Office grant-
ed Mr. Brown’s claim, but determined that the condition
was too lacking in severity to support a disability rating
4                           DANNY BROWN   v. SHINSEKI



that would entitle him to compensation. Mr. Brown
appealed the zero-compensation rating to the Board.
    In April 2011, the Board issued a decision addressing
the two Regional Office decisions appealed by Mr. Brown.
The Board denied his request to reopen the previously
denied claim relating to his bilateral foot disorder, finding
that he had not submitted new and material evidence.
The evidence received after the August 2007 decision of
the Regional Office included Mr. Brown’s own testimony
and outpatient treatment records. Although the records
showed treatment for a foot condition, the Board found
that they did not include evidence “linking a current foot
condition to service or provide evidence to the question of
aggravation of a preexisting foot disorder.” The Board
also found that Mr. Brown’s testimony, while disagreeing
with the earlier denial, provided no new insight into the
cause or origin of his foot disorder.
    As to his claim relating to pseudofolliculitis barbae,
the Board found that the assigned rating was appropriate.
Because the rating schedule did not contain a diagnostic
code for that condition, the Board concluded it was appro-
priate for Mr. Brown’s condition to be evaluated under
Diagnostic Codes 7806 (dermatitis or eczema) or 7813
(dermatophytosis), which cover conditions most nearly
approximating pseudofolliculitis barbae. The Board found
that, under those Codes, compensation for his skin condi-
tion was not warranted because the affected area of Mr.
Brown’s skin was less than five percent of both his entire
and exposed body, he did not take certain serious medica-
tions for its treatment, and the condition did not result in
disfigurement or scars.
    Mr. Brown appealed the Board’s decision to the Vet-
erans Court, which, on August 20, 2012, affirmed the
Board’s decision. Brown, 2012 WL 3578169. The Veter-
ans Court found no clear error in the Board’s determina-
tion that the VA had satisfied its duty to notify Mr. Brown
 DANNY BROWN   v. SHINSEKI                                5



of the new and material evidence he would have to pro-
vide to justify reopening his previously denied claim. The
Veterans Court also found no clear error in the Board’s
finding that Mr. Brown’s lay testimony and outpatient
treatment records did not constitute new and material
evidence. In addition, the Veterans Court rejected Mr.
Brown’s challenge regarding his pseudofolliculitis barbae.
It found that the Board adequately explained why Mr.
Brown’s skin condition did not result in a higher rating
that would permit compensation and that its findings
were supported by the record. The Veterans Court re-
fused to consider additional, newly submitted medical
records that Mr. Brown had not submitted to the Board,
explaining that it was prohibited by statute from doing so.
38 U.S.C. § 7252(b).
    A panel of the Veterans Court, reviewing the matter
at Mr. Brown’s request, subsequently concluded that the
August 2012 decision would remain the decision of the
Veterans Court. Separately, ruling on Mr. Brown’s com-
plaint of judicial misconduct based on failure to consider
relevant evidence, the Veterans Court dismissed the
complaint pursuant to its Rule 4(b)(1)(B) because the
complaint was directly related to the merits of the action.
Mr. Brown appeals.
                        DISCUSSION
    This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute. See 38 U.S.C. §
7292. We have jurisdiction to decide appeals that chal-
lenge the validity of a decision of the Veterans Court with
respect to a rule of law or the validity of any constitution-
al provision, statute, or regulation, including any inter-
pretation of such a source of law. Id. § 7292(d)(1). We do
not have jurisdiction to review a challenge to a factual
determination made by the Veterans Court or a challenge
to a law or regulation as applied to the facts of a particu-
6                           DANNY BROWN   v. SHINSEKI



lar case unless the challenge presents a constitutional
issue. Id. § 7292(d)(2).
    The principal arguments raised by Mr. Brown in his
appeal present no issue within this court’s jurisdiction.
Although he identifies several regulatory provisions, he
does not appear to allege that the Veterans Court inter-
preted them improperly or that they are invalid. At most
he takes issue with the Veterans Court’s application of
those regulations to the facts of his case, which is general-
ly outside this court’s jurisdiction to review. 38 U.S.C. §
7292(d)(2).
    Mr. Brown does broadly invoke the Fifteenth
Amendment and the Due Process Clause of the Fifth
Amendment (Br. of Danny R. Brown at Question 3, At-
tach. at 1-2), but he provides no specifics about how his
constitutional rights were violated, the Veterans Court
did not decide any constitutional issue, and merely at-
taching a constitutional label to a non-constitutional
challenge does not support this court’s jurisdiction. Helfer
v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). Neverthe-
less, giving his filing a generous construction, we can
discern two constitutional assertions that we can review.
But, reviewing them, we find them devoid of merit.
    To the extent that Mr. Brown alleges that the Veter-
ans Court denied him due process by not reviewing the
medical records he submitted to the Court but not the
Board, his claim lacks merit. These records were “not
before the agency” when the Board issued its decision, a
fact that Mr. Brown acknowledges. Brown, 2012 WL
3578169, at *6. The Veterans Court acted in accordance
with 38 U.S.C. § 7252(b) when it chose to disregard evi-
dence not already considered by the agency or the Board.
There is no due process violation in rules, which are
pervasive in our legal system, that restrict a reviewing
tribunal to the evidence that was before the agency or
tribunal whose determination is being reviewed.
 DANNY BROWN   v. SHINSEKI                             7



    Similarly, Mr. Brown may be taken to be contending
that his due process rights were violated by bias in the
Veterans Court’s consideration of his evidence. But he
offers no basis except the substance of the rulings them-
selves. And it is well established that “judicial rulings
alone almost never constitute a valid basis for a bias or
partiality motion.” Liteky v. United States, 510 U.S. 540,
555 (1994). We see nothing that calls for a different
conclusion for Mr. Brown’s bias allegation, even when
presented under a due-process rubric.
                       CONCLUSION
   For the foregoing reasons, we conclude that the Vet-
erans Court’s judgment should be affirmed.
   No costs.
                       AFFIRMED